Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Claims
Acknowledgement is made of the response filed on April 13, 2021.  In that response, claim 21 was amended and claim 43 was added.  Claims 21-25, 29-36, and 43 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 29-36, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of The “Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed' .”  MPEP §2163(II)(A)(3)(a)(ii) (citations omitted).  
Regarding claims 21-25 and 29-36, claim 21 recites “where the low molecular weight polymer is present in excess of the high molecular weight polymer”. Applicant has disclosed the ratio of the low molecular weight polymer to the high molecular weight polymer, or LMWP: HMWP, of 1:1 to 1:10, and one specific ratio wherein LMWP is greater than HMWP, at 4:1 (original claim 9; pre-grant publication US 2014/0276589 at Fig.7, paras. 0025, 0102, 0159 (corresponds to [0142] of specification as filed), 0226).  Furthermore, this ratio related solely to two PLGAs and no other combination of a LMWP and a HMWP “water insoluble polymers”.  In other words, Applicant discloses only one instance in which a specific low molecular weight polymer “is present in excess of the high molecular weight polymer” as in claim 21. The disclosure does not contain any discussion warranting the extrapolation of a single ratio actually disclosed, i.e., 4:1, to any other ratio wherein LMWP is greater than HMWP, wherein the two polymers may be any water insoluble polymers.  This is an instance where a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.  The skilled artisan would not have considered the claimed range adequately supported by Applicant’s disclosure.  
Further, regarding claims 21-25, 29-36, and 43 in claim 21 the first wherein clause recites “the therapeutic agent is dissolved in the polymer matrix forming the at least distal end of the microstructure”.  It is not seen that a therapeutic agent could be “dissolved” in a matrix comprising water insoluble polymers, i.e., in a solid.  The disclosure does not enlighten this .

Response to Arguments
Although new rejections are made above Applicant’s arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.  
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. Applicant argues that the recited “where the low molecular weight polymer is present in excess of the high molecular weight polymer” finds support in paragraph 0156, 0157, 0217, and 0224, and Figure 7 of pre-grant publication US 2014/0276589.  (Remarks, 8-10, April 13, 2021.)
Applicant’s disclosure in those paragraphs however is not considered to adequately support the claimed subject matter.  Broadly referring to drug release profiles that are “substantially constant”, or “that are not substantially constant”, as discussed in paragraphs 0156-57, is hardly indicative of “where the low molecular weight polymer is present in excess of the high molecular weight polymer”.  The disclosure should be more than an invitation to experiment.  For example whether a combination of a polymer A and a higher molecular weight polymer B yields a constant release or not does not indicate possession of all such combinations.  Figure 7 and Example 5 provide but one example of the 4:1 ratio of LMWP:HMWP, wherein both are PLGA.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615